 



Exhibit 10.6
CHANGE OF CONTROL AGREEMENT
     THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is made as the 6th day of
June, 2007, (“Date of Agreement”) between Dobson Communications Corporation, an
Oklahoma corporation (the “Company”) and, together with any of its subsidiaries
or successors in interest, including a successor in a Change in Control (as
defined below), (“Employer”), and Trent W. LeForce (“Executive”).
     WHEREAS, Executive provides valuable services to the Company;
     WHEREAS, the Company recognizes that a Change in Control can create
uncertainties for Executive resulting in the possibility of Executive leaving
the employment of the Company or Executive’s distraction from management duties
to the detriment of the Company;
     WHEREAS, the Company desires to induce Executive to remain employed at the
Company and to eliminate distractions to Executive related to a Change in
Control by offering Executive certain severance payments and benefits as
described in this Agreement which the Employer shall provide to Executive; and
     WHEREAS, Executive desires to remain employed by the Company and to avoid
distractions which a Change in Control may cause.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the Company and Executive agree as follows:
     1. Severance Payment.
          (a) If, subject to the conditions set forth in Section 1(b) below,
Executive’s employment with the Employer is terminated under the circumstances
contemplated by Section 1(b), Employer shall pay Executive, a single lump sum
severance payment equal to .5 times Executive’s Annual Compensation as in effect
immediately prior to the Change of Control (the “ Severance Payment”). In
addition, Executive shall be paid by Employer for Executive’s pro rata bas
annual salary, accrued vacation pay, and any other amount of compensation due
Executive through the last day of Executive’s employment with Employer (“Date of
Termination”).
          (b) Executive shall only be entitled to the Severance Payment or other
benefits under this Agreement if: (i) the Company has undergone a Change in
Control prior to the third anniversary of the Date of Agreement; (ii) Executive
is employed by the Company at the time of the Change in Control; (iii) Executive
makes herself immediately available for continued employment by the Employer;
and (iv) (A) the Employer elects not to continue Executive’s employment in
connection with such Change in Control or (B) prior to the first anniversary of
such Change in Control, Executive’s employment with the Employer is terminated
by the Employer without Cause. For the avoidance of doubt, if Executive’s
employment with the Employer terminates under any other circumstances, including
by reason of death, disability, retirement, resignation, or termination by the
Employer for Cause, Executive shall not be entitled to any Severance Payment or
other benefits under this Agreement whatsoever.

 



--------------------------------------------------------------------------------



 



          (c) The Employer shall pay the Severance Payment to Executive in cash
or wire transfer of immediately available funds within 30 days of the Date of
Termination under the circumstances contemplated by Section 1(b). If Executive
dies after such termination but before the Severance Payment is paid in full,
Employer shall pay the Severance Payment to Executive’s legal heirs or estate.
The Severance Payment shall be subject to all required tax withholdings by the
Employer.
          (d) Upon a termination under the provisions of Section 1(b), Executive
shall also receive a prorated payment under any annual cash incentive bonus plan
then in effect, subject to the terms and conditions set forth below. The
Company’s current annual cash incentive bonus plan establishes both subjective
and objective performance criteria (and for some Executives, individual and
Company criteria) that must be satisfied for an employee to be eligible for a
bonus. In determining whether Executive is entitled to a prorated payment of an
annual bonus under this provision, the Company shall: (i) assume that any
subjective or individual performance criteria applicable to the Executive have
been 100% satisfied; and (ii) with respect to any objective Company performance
criteria applicable to the Executive, compare the actual performance of the
Company for the respective fiscal year through the end of the month prior to the
Date of Termination, against the budget targets for those objective Company
performance criteria levels for such period. The performance criteria will then
be evaluated under the terms of the annual cash incentive bonus plan. To the
extent such criteria are deemed to be satisfied in accordance with the
foregoing, and a bonus would be payable to Executive, such bonus shall be
prorated for the respective fiscal year through the Date of Termination. Such
prorated bonus, if any, shall be due and payable within ten (10) days of the
Date of Termination.
          (e) The Employer will maintain in full force and effect, for the
continued benefit of Executive (and Executive’s spouse and/or Executive’s
dependents, as applicable) for a period of six (6) months following the Date of
Termination the medical, hospitalization, and dental programs, in which
Executive (and Executive’s spouse and/or Executive’s dependents, as applicable)
participated immediately prior to the Date of Termination at the level in effect
and upon substantially the same terms and conditions (including without
limitations contributions required by Executive for such benefits) as existed
immediately prior to the Date of Termination; provided, if the Executive (or
Executive’s spouse) is eligible for Medicare of a similar type of government
medical benefit, such benefit shall be the primary provider before the
Employer’s medical benefits are provided. If Executive (or Executive’s spouse
and/or Executive’s dependents) cannot continue to participate in the Employer’s
programs providing such benefits, the Employer shall arrange to provide
Executive (and Executive’s spouse and/or Executive’s dependents, as applicable)
with the economic equivalent of such benefits which they otherwise would have
been entitled to receive under such plans and programs (“Continued Benefits”).
However, if Executive becomes reemployed with another employer and is eligible
to receive medical, hospitalization and dental benefits under another
employer-provided plan, the medical, hospitalization and dental benefits
described herein shall be secondary to those provided under such other plan
during the applicable period.
          (f) The Employer shall reimburse Executive, pursuant to the Employer’s
policy, for reasonable business expenses incurred, but not paid, prior to the
Date of Termination.

2



--------------------------------------------------------------------------------



 



          (g) Executive shall be entitled to any other rights, compensation
and/or benefits as may be due to Executive following such termination to which
Executive is otherwise entitled in accordance with the terms and provisions of
any plans or programs of the Company in effect immediately prior to the Change
in Control and/or of the Employer after the Change in Control.
     2. No Guarantee of Employment. Executive hereby acknowledges and agrees
that nothing in this Agreement constitutes a guarantee or assurance of continued
employed with the Company or the Employer and that Executive’s only rights under
this Agreement are to payment of the Severance Payment, and other listed
benefits in accordance with the terms of this Agreement.
     3. Certain Definitions. The following capitalized terms used in this
Agreement have the meanings set forth below:
          (a) “Annual Compensation” means Executive’s annual base salary as in
effect immediately prior to the Change in Control, plus the amounts paid to
Executive as a cash bonus during the twelve month period immediately prior to
the Change of Control.
          (b) “Cause” means termination of employment for one of the following
reasons: (i) the conviction of the Executive by a federal or state court of
competent jurisdiction of a felony which relates to the Executive’s employment
at the Employer; (ii) an act or acts of dishonesty taken by the Executive and
intended to result in substantial personal enrichment of the Executive at the
expense of the Employer; or (iii) the Executive’s “willful” failure to follow a
direct, reasonable and lawful written directive from Executive’s supervisor or
the Board of Directors (the “Board”), within the reasonable scope of the
Executive’s duties, which failure is not cured to the satisfaction of the Board
within thirty (30) days. Further, for purposes of this Subsection (b):
     (1) No act or omission by the Executive shall be deemed “willful” unless
done, or omitted by the Executive in bad faith and without reasonable belief
that the Executive’s action or omission was in the best interest of the
Employer.
     (2) The Executive shall not be deemed to have been terminated for Cause
unless and until the Employer delivers to the Executive a copy of the resolution
duly adopted by the affirmative vote of not less than three-fourths (3/4ths) of
the entire membership of the Board of Directors of the Employer, at a meeting of
the Board of Directors called and held for such purpose (after reasonable notice
to the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board of Directors), finding that in
the good faith opinion of the Board of Directors, the Executive was guilty of
conduct set forth in clauses (i), (ii), or (iii) above and specifying the
particulars thereof in detail and in writing.
          (c) Change in Control. A “Change in Control” shall be deemed to have
occurred if any of the conditions set forth below shall have occurred:

3



--------------------------------------------------------------------------------



 



     (1) Dobson CC Limited Partnership, an Oklahoma limited partnership, and its
affiliates cease to beneficially own at least 35% of the total combined voting
power of all classes of outstanding capital stock of the Company entitled to
vote in the election of the directors of the Company; or
     (2) Any “person” or “group” within the meaning of Section 13 (d) or 14
(d)(2) of the Securities Exchange Act of 1934 becomes the ultimate “beneficial
owner,” as defined in Rule 13d-3 under the Exchange Act, of more than 35% of the
total combined voting power of all classes of outstanding capital stock of the
Company entitled to vote in the election of directors of the Company, on a fully
diluted basis, and such beneficial ownership represents a greater percentage of
such total combined voting power, on a fully diluted basis, than is held by
Dobson CC Limited Partnership and its affiliates on such date; or
     (3) Individuals who on March 1, 2007 constituted the Board of Directors of
the Company, together with any new directors whose election by the Board of
Directors of the Company or whose nomination for election by the Company’s
stockholders was approved by a majority of the members of the Board of Directors
of the Company when in office who either were members of the Board of Directors
of the Company on March 1, 2007 or whose election or nomination for election was
previously approved, cease for any reason to constitute a majority of the
members of the Company’s Board of Directors then in office; or
     (4) The sale, lease, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
or all or substantially all of the combined assets of the Company and all of its
subsidiaries, taken as a whole, to any person other than a wholly-owned
subsidiary of the Company or Dobson CC Limited Partnership or any of its
affiliates; or
     (5) The adoption of a plan of liquidation or dissolution of the Company.
Where a Change in Control results from a series of related transactions, the
Change in Control shall be deemed to have occurred on the date of the
consummation of the first such transaction.
          (d) “Subsidiary” means any corporation or other entity of which the
securities or other ownership interests having the voting power to elect a
majority of the Board of Directors or other governing body are, at the time of
determination, owned by the Employer, directly or through one or more
Subsidiaries.
     4. Mitigation. Executive will not be required to mitigate amounts payable
under this Agreement by seeking other employment or otherwise, and there will be
no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein.

4



--------------------------------------------------------------------------------



 



     5. Withholding. All payments hereunder will be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.
     6. Section 280G Limitations. In the event that the compensation and other
benefits provided for in this Agreement (or otherwise payable to Executive under
any other agreement with Employer) (i) constitute “parachute payments” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and (ii) but for the application of this Section, would result in
the Employer’s payment or payments to Executive of an “excess parachute payment”
within the meaning of Code Section 280G, then at the Employer’s sole option
Executive’s total compensation and benefits payable under this Agreement (and
any other agreement between Executive and the Employer) may be reduced by the
amount necessary to cause the value of all compensation and benefits payable to
Executive to be $1.00 below the amount of payments that would cause any portion
of such payments to be classified as an “excess parachute payment” within the
meaning of Code Section 280G. Unless the Employer and Executive otherwise agree
in writing, any determination required under this Section shall be made in
writing by the Employer’s independent public accountants (the “Accountants”),
whose determination shall be conclusive and binding upon the Executive and the
Employer for all purposes. For purposes of making the calculations required by
this Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Code Sections 280G and 4999. The
Employer and Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section. The Employer shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.
     7. Section 409A Limitations. This Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended, to the extent
that section is applicable, and it shall be interpreted in a manner that
complies with such section to the fullest extent possible. The Employer and
Executive agree that the Employer at its sole option shall have the power to
adjust the timing or other details relating to the payments described in this
Agreement if the Employer determines that such adjustments are necessary in
order to comply with or become exempt from the requirements of Section 409A. The
Employer and Executive further acknowledge that if Executive is determined to be
a “specified employee” as such term is defined in Section 409A upon Executive’s
Date of Termination, that certain payments to Executive under this Agreement may
be required to be postponed to comply with Section 409A. Thus, the Employer and
Executive agree that, in such event, any payments that are so postponed will be
paid to Executive on the first day of the calendar month following the end of
the required postponement period.
     8. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

5



--------------------------------------------------------------------------------



 



     9. Complete Agreement. Subject to any rights of Executive pursuant to
applicable law, applicable benefit plans and stock award agreements, this
Agreement embodies the complete agreement and understanding among the parties
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.
     10. No Strict Construction. The language in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.
     11. Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
     12. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns including without limitation the Employer, except
that Executive may not assign Executive’s rights or delegate Executive’s duties
or obligations hereunder without the prior written consent of the Company and/or
Employer. The Company shall require Employer to expressly assume and agree to
perform this Agreement.
     13. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Oklahoma, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Oklahoma or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Oklahoma.
     14. Arbitration; Legal Fees and Expenses. The parties agree that
Executive’s employment and this Agreement relate to interstate commerce, and
that any disputes, claims or controversies between Executive and the Employer
which may arise out of or relate to the Executive or this Agreement shall be
settled by arbitration. This agreement to arbitrate shall survive the
termination of this Agreement. Any arbitration shall be in accordance with the
Rules of the American Arbitration Association and undertaken pursuant to the
Federal Arbitration Act. Arbitration will be held in Oklahoma City, Oklahoma
unless the parties mutually agree on another location. The decision of the
arbitrator(s) will be enforceable in any court of competent jurisdiction. The
parties agree that punitive damages shall not be awarded by the arbitrator(s)
unless such damages would have been awarded by a court of competent
jurisdiction. If any contest or dispute arises between the Employer and
Executive regarding any provision of this Agreement, the Employer shall
reimburse Executive for all legal fees and expenses reasonably incurred by
Executive in connection with such contest or dispute. Such reimbursement shall
be made as soon as practicable following the final, non-appealable resolution of
such contest or dispute to the extent the Employer receives reasonable written
evidence of such fees and expenses.

6



--------------------------------------------------------------------------------



 



     15. Amendment and Waiver. The provisions of this Agreement may be amended
or waived with the prior written consent of the Employer and Executive, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement shall affect
the validity, binding effect or enforceability of this Agreement or be deemed to
be an implied waiver of any provision of this Agreement.
     16. Expiration. This Agreement shall expire on the third anniversary of the
Date of Agreement unless the Company and Executive agree in writing to extend
it.
     IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the Date of Agreement.

            DOBSON COMMUNICATIONS CORPORATION
      /s/ Steven P. Dussek       By: Steven P. Dussek      Its: Chief Executive
Officer and President        EXECUTIVE
      /s/ Trent W. LeForce       By: Trent W. LeForce           

7